OPINION OF THE COURT
Per Curiam.
Order entered March 26, 1993 affirmed with $10 costs.
*86We agree, essentially for reasons stated in the decision of Administrative Judge Silbermann, that the objectionable and frivolous conduct of the plaintiff, an attorney, was sanctionable pursuant to 22 NYCRR part 130. The record demonstrates that plaintiff wrote to two of the defendant law firm’s clients with threats of "further legal action” in the event each did not respond to interrogatories -previously stricken by the court, and this despite language in a prior order of the court cautioning plaintiff that "further improper contacts” with defendant’s clients "might be sanctionable.”
Ostrau, P. J., Miller and Glen, JJ., concur.